 AO 2458 (Rev_ 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                      UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                             JUDGMENT IN A CRIMINAL CASE
                                   v.                                        (For Offenses Committed On or After November I, 1987)



                     Jose Manuel Lopez-Perez                                 Case Number: 3:18-mj-23311-KSC

                                                                             Michael Littman
                                                                             Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 IZl pleaded guilty to count(s) _l_of_C_o_m-"-p_la_i_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Natu re of Offense                                                          Count Number{s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s)                                                                   dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $10 WAIVED
 IZl   Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018
                                                                          Date oflmposition of Sentence
                              FILED
                                                                           ~
                                                                                             :



                                                                          !~~~~S~~FORD
                                                                            /'//       '




                          I Dec 28 2018
                       CLERK, U.S. DISTRICT COURT                         UNITED STATES MAGISTRATE JUDGE
                    SOUTHERN DISTRICT OF CALIFORNIA
                   BY            sl encas         DEPUTY




                                                                                                                  3: l 8-mj-23311-KSC
